Citation Nr: 1142109	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for positional vertigo.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to a compensable rating for residuals of perforated left tympanic membrane.

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By the May 2008 rating decision, the RO, in pertinent part, denied service connection for positional vertigo.  All of the other appellate claims were addressed by the September 2010 rating decision.

The Board notes that the Veteran also initiated an appeal to the May 2008 rating decision's denial of service connection for a back disability, a rating in excess of 10 percent for the service-connected right knee disorder, and assignment of an initial noncompensable (zero percent) rating for a left knee disorder.  Further, these issues were included as part of the September 2009 Statement of the Case (SOC).  However, as part of his September 2009 Substantive Appeal, the Veteran indicated that he only wanted to continue his appeal on the vertigo claim.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  Therefore, the Board does not have jurisdiction to address these claims.

The Veteran provided testimony regarding his vertigo claim before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that at his August 2011 hearing the Veteran raised the claim that he was entitled to compensation under 38 U.S.C.A. § 1151 for his positional vertigo.  However, the Board notes that this claim involves different legal standards and facts from that of the service connection claim that is part of this appeal.  As such, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required with respect to the positional vertigo claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran has indicated that his vertigo is due to the left tympanic membrane perforation for which he is currently service-connected.  It is noted that his service-connected left ear hearing loss is also attributed to this perforation.  His service treatment records confirm he was treated for left ear draining for 5 days in February 1983.  He has also indicated that the positional vertigo may be secondary to his already service-connected disabilities.  

In support of his claim, the Veteran did submit an April 2007 statement from a VA clinician that his positional vertigo was likely related to previous service-connected trauma.  However, this clinician did not specify what service-connected trauma, although it is presumed to have been the left tympanic membrane perforation as contended by the Veteran.  Moreover, no rationale was provided in support of this opinion.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran was also accorded a VA medical examination on this claim in September 2007, at which the examiner concluded based on history, physical audio/ENG findings and claims folder, that the Veteran's vertigo was not related to service.  However, while the examiner stated that, with unremarkable neuro and ENG findings, there was a less than 50/50 probability the vertigo was related to surgery or ear trauma, the rationale is not entirely clear from the examination report.  More importantly, the examiner did not address the issue of secondary service connection pursuant to 38 C.F.R. § 3.310.  As such, the Board must conclude that this examination, in its current form, is not adequate for resolution of this case.  Therefore, the Board concludes that a remand is required in order to obtain clarification from the September 2007 VA examiner, and/or a new examination and opinion that is adequate for resolution of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's vertigo should be obtained while this case is on remand.

With respect to the other appellate claims, the Board notes, as indicated in the Introduction, by the September 2010 rating decision the RO denied service connection for an eye condition, as well as compensable ratings for the Veteran's service-connected residuals of perforated left tympanic membrane and left ear hearing loss.  The Veteran submitted a timely Notice of Disagreement (NOD) to that decision later that same month.  Although the RO sent correspondence to the Veteran in October 2010 regarding his written disagreement, the documents assembled for the Board's review do not show a SOC has been promulgated on these issues as required by 38 C.F.R. §§ 19.29, 19.31.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to his claims of service connection for an eye condition; as well as entitlement to a compensable rating for perforated left tympanic membrane residuals, and left ear hearing loss.  The AMC/RO should advise him of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to these matters, should the case be returned to the Board for further consideration. 

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his vertigo since September 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the September 2007 examiner for review and clarification of his original opinion.

Following review of the record, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's positional vertigo was incurred in or otherwise the result of his active service.

If the examiner determines the Veteran's positional vertigo is not directly related to service, the examiner should opine whether it is at least as likely as not that the disability was caused by his already service-connected disabilities, particularly his left tympanic membrane perforation and left ear hearing loss.  If not, is it at least as likely as not that his vertigo is aggravated by his already service-connected disabilities, particularly his left tympanic membrane perforation and left ear hearing loss.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner determines that the vertigo was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the aggravation to the extent possible. 

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation. 

If the September 2007 VA examiner is unavailable, the requested medical opinion(s) should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, one should be conducted. 

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue(s) on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the September 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



